Confidential Treatment Requested by AdvanSix Inc.

 

Exhibit 10.21

 

FIFTH AMENDMENT

TO AMENDED AND RESTATED

CAPROLACTAM AND POLYMER SUPPLY AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CAPROLACTAM AND POLYMER SUPPLY
AGREEMENT (this “Amendment”) is entered into as of March 1, 2017, by and between
AdvanSix Resins & Chemicals LLC (“Seller”), and Shaw Industries Group, Inc., a
Georgia corporation (“Buyer”).

 

Recitals

 

WHEREAS, on April 1, 2013, Seller and Buyer entered into that certain Amended
and Restated Caprolactam and Polymer Supply Agreement (as amended, the
“Agreement”);

 

WHEREAS, the parties desire to amend certain provisions of the Agreement; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties, intending to be legally bound hereby,
agree as follows:

 

1.         Section 1.8 of the Agreement is deleted in its entirety, and inserted
in lieu thereof is a new Section 1.8, as follows:

 

1.8. Washwater Supply. From January 1, 2017 through the last day of the term of
the Agreement, Buyer shall supply to Seller and Seller shall purchase from Buyer
the Wash water. Such Washwater shall contain on average for each Fiscal Year
during the Term at least [***] percent ([***]%) monomer equivalent caprolactam.

 

2.         Section 1.9 of the Agreement is deleted in its entirety, and inserted
in lieu thereof is a new Section 1.9, as follows:

 

“1.9 [***] Volume Adjustment. Notwithstanding Article 1.2 of this Agreement,
between [***], through [***], (i) the annual Minimum Volume shall be [***]
([***]) pounds of Product, and (ii) the annual Maximum Volume shall be [***]
([***]) pounds of Product. Notwithstanding Article 1.2(a) of the Agreement, the
minimum annual volume for Polymer shall be [***] pounds ([***]) and the maximum
annual volume for Polymer shall be [***] pounds ([***]) from [***], through
[***].

 



Confidential Treatment Requested by AdvanSix Inc.

 

The resulting total product mix for [***] ([***]) pounds is [***] ([***]) pounds
of [***] Caprolactam [***] and [***] ([***]) pounds of [***] polymer. Seller may
substitute [***] polymer for [***] polymer.”

 

3.         Section 1.4 of the Agreement is deleted in its entirety, and inserted
in lieu is a new Section 1.4, as follows:

 

“1.4 Further Volume Adjustments. Notwithstanding any of the foregoing contained
in this Agreement, overall volume ranges of Product to be purchased by the Buyer
during the periods described in the Agreement may be amended, with respect to
any [***] ([***])-month period, to reflect an increase or decrease in the
annualized rate in an amount not to exceed [***] ([***]) pounds, with [***]
([***]) days prior written notice by the Buyer to Seller; provided, however,
that under no circumstance shall the Buyer be entitled to purchase Product at an
annualized rate of more than [***] ([***]) pounds. In the event of any such
amendment, notwithstanding the provisions of the Agreement, such range of
annualized rate of Product to be purchased by the Buyer established by such an
amendment shall remain in effect until such time, if any, that the Buyer shall
again exercise its rights under and subject to this Article 1.4 to further
increase or decrease in the minimum and/or maximum annualized rate of Product to
be purchased by the Buyer then-in-effect in an amount not to exceed [***]
([***]) pounds.”

 

4.         Section 2.1 of the Agreement is deleted in its entirety, and inserted
in lieu thereof is a new Section 2.1, as follows:

 

“2.1 Caprolactam Pricing. The price for each pound of [***] Caprolactam shall be
the sum of (x) [***] ($[***]) plus (y) the Caprolactam Index Amount (as defined
in Schedule 2.1(I)), which, may be a positive or a negative amount, plus (z) the
Caprolactam Adder Amount. The Caprolactam Adder Amount shall be: (i) for the
period of [***], through [***], [***] ($[***]) per pound of Product, (ii) for
the period of [***], through [***], [***] ($[***]) per pound of Product, and
(iii) for the period of [***], through the last day of the Term, [***] ($[***])
per pound of Product.”

 

5.         Section 2.4 of the Agreement is deleted in its entirety, and inserted
in lieu thereof is a new Section 2.4, as follows:

 

2.4. Washwater Pricing. The price for each pound of Washwater shall be equal to
(A) the

percentage of caprolactam contained in such pound multiplied by the price per
pound of [***] Caprolactam (calculated pursuant to Article 2.1) in effect from
time to time under this Agreement, minus (B) [***] ($[***]). The percentage of
caprolactam contained in a pound of Washwater shall be calculated by Seller at
its Hopewell facility, using Seller’s test method QALAC-0029 (Attachment I to
this Amendment) or other mutually agreed method and shall include only monomer
equivalent caprolactam, with no credit being given for any oligomers present in
the

 



Confidential Treatment Requested by AdvanSix Inc.

 



Washwater. If in any Fiscal Year the average percentage of caprolactam in all
Washwater supplied that year is not at least [***] ([***]%), then Seller may
invoice Buyer for an increased pro-rata share of its caprolactam recovery costs
commensurate with the actual percentage of caprolactam contained in Washwater
during the year.

 

6.         Steam - Steam shall be redefined as the average actual dollars per
[***] pounds of delivered steam for the previous [***], in US dollars, as
reported by Seller. Seller will provide a written [***] summary.

 

7.         All capitalized terms used, but not defined, herein shall have the
meaning set forth in the Agreement.

 

8.         This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement.

 

9.         Except as expressly modified in this Amendment, the Agreement remains
in full force and effect. The Agreement and this Amendment together constitute
the entire agreement between the Parties with respect to the subject matter
hereof, and supersede all prior agreements or understandings between the Parties
as to the subject matter hereof.

 

[The Remainder of this Page has been Intentionally Left Blank]

 



Confidential Treatment Requested by AdvanSix Inc.

 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to
Caprolactam and Polymer Supply Agreement as of the date first above written.

 

AdvanSix Resins & chemicals LLC   SHAW INDUSTRIES GROUP, INC.             By:
/s/  Erin Kane   By: /s/  David Morgan     Erin Kane     David Morgan    
President       Executive Vice President Operations

 



Confidential Treatment Requested by AdvanSix Inc.

 

Attachment I

 

 

HOPEWELL PLANT

    Quality Assurance Analytical Procedure Number    QALAC-0029 Subject: The
determination of Caprolactam in Dilute Caprolactam, Wash Water, and Caprolactam
(Lactam) Inventory Samples. Revision   R-7   SupersedesQALAC-0029 R-6
March 13, 2009   Date     June 19, 2012 Dept Mgt. Approval Dale Nesselrodt
Approval Signature Available on Master Copy Page     1 of 8

 

1.0       PURPOSE

This analytical procedure describes the method for the determination of
Caprolactam in Dilute Caprolactam, Wash Water, and Caprolactam (Lactam)
Inventory Samples.

 

2.0       SCOPE

This procedure applies to the analysis of Caprolactam in Dilute Caprolactam,
Wash Water, and Caprolactam (Lactam) Inventory samples from the Caprolactam
process at the Hopewell Plant Lactam.

 

3.0       DEFINITIONS

None

 

4.0       SAFETY ISSUES/EQUIPMENT

Standard hand and eye protection is required.

 

5.0       SPECIAL TOOLS/EQUIPMENT/MATERIALS

5.1Special Tools/Equipment:

5.1.1Glassware associated with standard analytical analysis

5.1.2Agilent 6890 gas chromatograph, or equivalent, equipped with a Flame
Ionization Detector (FID).

5.1.3Agilent VP-Class Data Collection System, or equivalent

5.1.410 mL syringe or Agilent 7683B Series Automatic Liquid Sampler (ALS)

5.1.5A balance capable of weighing to ± 0.01 grams

5.1.6A magnetic stirring motor and a magnetic stirring bar

5.1.74 - 8 oz. sample bottles with caps, or 150 mL

Erlenmeyer flasks with stoppers/caps

 



Confidential Treatment Requested by AdvanSix Inc.

 

NOTE:Glassware used is to be clean, unbroken, and of adequate size and volume
capacity to perform this procedure. Adhering to these conditions, and dependent
upon availability, technicians are empowered to select and use glassware for the
completion of this procedure.

 

5.2Materials:

5.2.3Diethyl phthalate (C6H4)-1,2-(CO2C2H5)2, reagent grade

5.2.4Methanol (CH3OH), reagent grade

5.2.5Distilled water

5.2.6Acetone, for syringe washing

 

NOTE:Purity of Reagents - Reagent grade chemicals will be used in all tests.
Unless otherwise indicated, it is intended that all reagents will conform to the
specifications of the Committee on Analytical Reagents of the American Chemical
Society, where such specifications are available.       

Purity of Water - Reference to water shall be understood to mean reagent water
conforming to the specifications for reagent water (ASTM Designation D 1193).



 

6.0       PROCEDURE

 

6.1Preparation of Diethyl Phthalate Internal Standard.

 

6.1.1 Transfer 600 ± 0.2 g of Diethyl Phthalate to a 20-L carboy, or equivalent.

 

6.1.2 Dilute to the 20-L mark with reagent grade Methanol.

 

6.1.3 Insert a paddle mixer wand attached to a variable speed, electric mixer.
Stir the solution until all of the Diethyl Phthalate goes into solution.

 

6.1.4 Keep the solution in the 20-L carboy. Use as needed.

 

6.1.5 Label the solution as follows:

 

6.1.5.1 Diethyl Phthalate Internal Standard

 

6.1.5.2 Preparation date

 

6.1.5.3 Expiration date (3 months from preparation date)

 

6.1.5.4 Preparer’s initials

 



Confidential Treatment Requested by AdvanSix Inc.

 



6.2Preparation of Calibration Standard.

 

NOTE: The calibration standard solution batch size may be increased or decreased
as desired by multiplying (or dividing) the components by the same factor. For
example, in step 6.2.4, 4 g of solution may be used as long as 96 g of DEP
internal standard solution is added to the standard solution. Select an
appropriately sized mixing container.

 

6.2.1Transfer 50 ± 0.2 g finished product Caprolactam (VT-297/360 or flake
Lactam) to an 8 oz. sample bottle.

 

6.2.2Transfer 50 ± 0.2 g of distilled water to the sample bottle.

 

6.2.3 Cap the sample bottle and shake vigorously to thoroughly mix the solution.

 

6.2.4 Transfer 2.00 g of the resulting solution into a 4-oz bottle, or
equivalent. Record the weight to the nearest 0.01 g.

6.2.5 Transfer 48.00 g of the Diethyl Phthalate Internal Standard (prepared in
6.1) into the 4-oz bottle. Record the weight to the nearest 0.01 g.

 

6.2.6 Cap the bottle and shake vigorously to thoroughly mix the contents.

 

NOTE: The percentage of Caprolactam in this standard corresponds to 100%
Caprolactam. Dilution is necessary for accurate quantitation on the gas
chromatograph.

 

6.2.7 Prepare a nominal 50% QA check standard sample by the following procedure:

6.2.7.1 Transfer 1.00 g of the calibration solution prepared in step 6.2.6 into
a 4-oz bottle. Record the weight to the nearest 0.01 g.

6.2.7.2 Transfer 1.00 g of distilled water into the 4-oz bottle. Record the
weight to the nearest 0.01 g.

6.2.7.3 Transfer 48.00 g of Diethyl Phthalate Internal Standard solution in to
the 4-oz bottle. Record the weight to the nearest 0.01 g. Cap and shake
vigorously.

 

6.3 Preparation of Sample

 

6.3.1 Obtain the necessary Caprolactam sample. Shake the sample bottle
vigorously to thorough homogenize the sample.

 

NOTE: Wash water samples from Chesterfield are brought over to the lab in 4-oz
sample bottles as each shipment arrives at the Hopewell Plant. A bi-weekly
composite is prepared on Sunday evenings and Wednesday mornings. The composites
are prepared by thoroughly shaking each

 



Confidential Treatment Requested by AdvanSix Inc.

 



individual sample and transferring 2-oz of the homogenized sample into a
composite bottle. The remaining individual samples are retained until all
analyses are complete and permission to dispose of the samples is obtained from
laboratory supervision. An 8-oz aliquot of the completed composite sample is
secured and retained for future reference, if needed. Place the retained
composite sample in the solutions lab where the solutions technician can record
and store the retain sample in its proper storage location. At least three
Chesterfield wash water samples must be present to prepare a composite. If there
are fewer than three samples present, then save the samples until the next
composite period.

 

6.3.2 Transfer 1.00 g of the Lactam sample into an 4-oz bottle. Record the
weight to the nearest 0.01 g.

 

NOTE: Perform this step immediately after shaking the sample when analyzing Wash
Water. Otherwise, the solids may settle to the bottom of the sample bottle and a
non representative sample will be obtained.

 

6.3.3 Transfer 1.00 g of distilled water and 48.00 g of the Diethyl Phthalate
Internal Standard into the 4-oz bottle. Record the weight of the distilled water
and internal standard to the nearest 0.01 g.

 

6.3.4 Cap the bottle and shake vigorously to thoroughly mix the sample.

 

6.3.5 Repeat steps 6.3.1 - 6.3.4 for each inventory, wash water or dilute
caprolactam sample.

 

6.4Method Calibration

 

6.4.1 Obtain the calibration standard prepared in 6.2.

 

6.4.2 Following the manufacturer’s instructions, configure the CLASS-VP Data
collection system to report the results by Internal Standard calibration using
the method program defined for this analysis. Refer to the current method
settings in the GC Reference. Enter the standardization and QA check sample data
and preparation weights into the sequence table.

 

6.4.3 Prepare an Agilent 6890 gas chromatograph (or equivalent) to operate under
the following conditions.

 

  Column: 4’ x 1/4” x 2mm I.D. (or 4mm ID) glass, packed with Tenax GC 60/80
mesh Packed

 





Confidential Treatment Requested by AdvanSix Inc.

 

    column or 15 m x 0.53 mm x 1.0 micron RTX-WAX Capillary column or
equivalent.   Detector: Flame Ionization           Injection Port Temperature:
320 °C         Detector Temperature: 350 °C         Column Oven Temperature: 270
°C Isothermal         Carrier Gas: Adjustable to obtain suitable component
resolution and analysis time. (nominally 30 mL/min for Packed columns and 5
mL/min for Capillary columns Helium flow)

 

NOTE: The chromatographic conditions are to be optimized for the best separation
and sensitivity for the sample being analyzed. Refer to current chromatographic
conditions in the GC Reference for the particular sample being analyzed.

 

6.4.4Using an ALS, equipped with a 10 mL syringe, inject 1 mL of Calibration
standard into the gas chromatograph and allow the Data collection software
operate until the completion of the scan.

 

6.4.5Clean the syringe after injecting each standard according to the following
procedures:

 

6.4.5.1Allow for ALS systems to automatically clean syringes after injection.
Verify that all solvent vials are full and waste vials are empty for ALS
systems.

 

6.4.6Determine the Caprolactam peak of the scan using the appropriate GC
Reference and compare the results of the scan to the known value of the
standard.

 

6.4.7Follow the standard department procedure for the method calibration of the
gas chromatograph, as stated in QADP-0008. If the first injection

 





Confidential Treatment Requested by AdvanSix Inc.

 

falls outside of ± 1% of the known value of the internal standard, two
successive injections of the standard must be obtained which agree within ± 1%
of the known values(s) of the internal standard before the method is considered
to be calibrated. The QA check sample result must be within ± 2% of the expected
prepared concentration value.

 

6.5Sample Analysis

 

6.5.1Following the manufacturer’s instructions, configure the CLASS-VP Data
collection system to report the sample results by Internal Standard calibration
using the method program defined for this analysis. Refer to the current method
settings in the GC Reference. Enter the sample information and preparation
weights into the sequence table.

 

6.5.2Using an ALS, equipped with a 10 mL syringe, inject 1 mL of each sample
into the gas chromatograph operating as described in Step 6.4.3 and allow the
Data collection software operate until the completion of the scan.

 

6.5.3After injecting the sample, clean the syringe according to the steps
described in 6.4.5.

 

6.5.4Using the CLASS-VP Software (as described in Step 6.4.2) determine the
Caprolactam concentration in units of percent.

 

6.6Calculations

 

6.6.1Report the Caprolactam concentration to the nearest 0.1%. Results are to be
reported to the nearest 0.1% with values of less than 0.1% reported as <0.1%.

 

6.6.1.1Report results directly from the data report from the Class-VP software.

 